Continuation of Section 12:

The amendments to claims 1, 6, 9, and 30 would substantially change the scope of the claim and require further search and/or consideration.

Response to After Final
The previously pending rejection to claims 1-2, 4-9, 11, 23, 26 and 29-30, under 35 USC 101 (Alice), will be maintained.
The previously pending rejection to claims 1-2, 4-9, 11, 23, 26, and 29-30, under 35 USC 112(a), has been withdrawn.
The previously pending rejection to claims 1-2, 4-9, 11, 23, 26, and 29-30, under 35 USC 112(b), has been withdrawn.

Response to Arguments
Applicant’s arguments for after final received on date 03/29/2021 have been fully considered, but they are not persuasive.  

Response to Arguments under 35 USC 101:
Applicant argues that “the broadest reasonable interpretation of "in real time" requires a computer and excludes limitations reciting this phrase from encompassing human mental activity.” Examiner respectfully disagrees.  

Claims 1, 6, and 9 implying that “…receiving, determining, performing, filtering automatically, determining, determining, generating, triggering, automatically, and performing in real time said funding transaction…etc.…” is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually 
Further, the "automatically and in real time," recitation, are merely instructions to apply the abstract idea on a computer.

Applicant argues that “Applicant's claims because the claims are directed to practical applications, which provide a more efficient mechanism for automated expense management, thereby providing an improvement of existing expense management technology.” Examiner respectfully disagrees.  

Examiner respectively disagrees. The 2019 Guidance provides that “improvements to the functioning of a computer or to any other technology or technical field” is a consideration indicating a practical application of an abstract idea. In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 50, 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “and additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” Id. at 55; MPEP § 2106.05(h). As analyzed above, additional elements are acknowledged yet the additional elements of the claims are invoked as a tool to perform the abstract idea.
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, 
Furthermore, Claims 1, 6, and 9 are generally linking the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems. Likewise, Claim 1 generating of the report and sending of the notification are extrasolution activity. The "automatically," recitations, and "to a remote device" are merely instructions to apply the abstract idea on a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 
Generic computer features, such as a memory or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
04/06/2021